DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2022 was filed after the mailing date of the non-final office action on 10/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 02/22/2022 has been entered. Claims 1-11, 13-28 remain pending in the application. Claims 1, 21 are amended incorporating new limitation “ the fluid impermeable layer defining at least one vacuum relief opening, a sump attached the fluid impermeable layer of the sheath, wherein the sump is distinct from the sheath” Claim 12 is canceled. Claims 14-20 are remain withdrawn. Applicant’s amendments to the claims have overcome every claim objections previously set forth in the Non-Final Office Action mailed 10/22/2021.
Claims 1-11, 13, and 21-28 are examined on the merits.
Response to Arguments
Applicant’s arguments, see Rejection Four on page 10, filed 2/22/2022, with respect to the rejection(s) of claim(s) claim 1, 8, and 21 under 35 USC 102 have been fully considered and are persuasive. Specifically, cited prior art does not teach newly amended limitation of “the impermeable layer defining at least one vacuum relief opening” in claim 1, and claim 21, and Dirico (US 20130292537) does not appear to support the examiner’s rejection on Claim 8, which is now properly addressed in this Office action. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Harvie, Sanchez, Ozenne, Heyman, Dircio, Jackson, and Fajnsztajn.
With regard applicant’s argument, see page 8, with respect to the rejection of Claim 1, “it would impermissible change the Principe of operation of Harvie to move the air holes 18 from the retro-fitted sump to another location” Examiner respectfully disagree. It would not change the principle of operation of Harvie. Harvie discloses the air hole 18 in order to permit ambient air to freely flow from the outside of the Retro-Fit Assembly Housing (col 12 lines 15-17). In the examiner’s view, Harvie does not teach additional components requires the vent hole to be in in the retro-fit assembly such as a valve, and therefore re-location of air holes from the known location to another, i.e., from retro-fitted sump to another, would not prevent the principle of operation of Harvie. For example, moving the air hole from the retro-fit assembly housing to any part of the device would still permit ambient air to freely flow into the device.
With regard applicant’s arguments, see argument c under 35 U.S.C. 102 in page 9 and arguments a-c, and e-f under 35 U.S.C. 103 in pages 9-10 , have been considered but are moot because the new ground of rejection does not rely on the combination of reference used in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection above have been modified in view of Applicant’s amendment to the claims. Independent claim 1 and 12 are rejected under 103 as described below. Applicant has made no assertions regarding the dependent claims except that they are patentable by virtue of their dependency to Claim 1. Consequently, dependent claims 2-11, 13, and 22-27 are rejected under 103.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specification does not disclose claimed subject matter in Claim 1 "a fluid impermeable layer defining at least one vacuum relief opening, the sump is distinct from the sheath, and a fluid outlet. For instance, the drawing submitted 07/16/2019 discloses “a fluid impermeable layer defining at least one vacuum relief opening” in figures 1-4, 6-8, while figure 5 and 10 discloses a distinct sump without at least one vacuum relief opening. Furthermore, and specification paragraph [0080]-[0081] does not suggest impermeable layer defining at least one vacuum relief opening with a distinct sump attached. The claimed limitations are not described in such a way to reasonably convey to one of ordinary skill in the art how the vacuum relief opening would be attached in addition to the sump. In an effort to compact persecution, the limitation is interpreted as it is and Applicant is suggested to clarify the claimed limitations.
Claims 2-11, and 13 are rejected at least for being dependent of Claim 1. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the A urine collecting assembly comprising a fluid impermeable layer defining at least one vacuum relief opening and a sump attached to at least the fluid impermeable layer of the sheath must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
Claim 1 line 9 recites “the the fluid impermeable layer”, which should read “the fluid impermeable layer”
Claim 6 line 2 recite “a sheath”, which should read “the sheath”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 11, 21-22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvie (US 9788992 B2) in view of Fajnsztajn (US 4656675 A).
Regarding Claim 1, Harvie discloses a urine collecting assembly comprising:
A body (figure 7, condom 23) defining an open proximal end (examiner’s annotated figure 7, open proximal end) and a distal end (examiner’s annotated figure 7, closed distal end), the body including a sheath (layer, which forms condom 23) including a fluid impermeable layer (col 11 lines 60-62, “Condom (23) and then will adhere the device to the shaft of the penis proximally to the glans of the penis forming a fluid tight seal” indicating the material of Condom is fluid impermeable).
A sump (figure 7, retro fit assembly 21) attached to at least the fluid impermeable layer of the sheath, wherein the sump is distinct from the sheath (referring figure 8, retro fit assembly 21 is a distinct element from condom 23).
a fluid reservoir (figure 7, interior liquid collection area 35) within the interior region of the body and defined by at least a portion of the fluid impermeable layer.
A fluid outlet (figure 7, outlet of drain tube 13) in fluid communication with the reservoir (col 10 lines 35-48, the drain tube is configured to couple to liquid collection area 35 through attachment node 12, and urine from penis collected in the liquid collection area discharge through the drain tube).
wherein at least the body is configured to be disposed with a user's penis disposed through the open proximal end with an urethral opening of the penis disposed within the reservoir (col 13 lines 14- 18, “In the Retro Fit Embodiment of the Hydro-Block Air Vent Condom Catheter (22) the device is held in place on the user's penis by means of the Condom (23) which is placed over the shaft of the penis proximally to the glans of the penis and attached thereto”);
wherein the body is configured to receive urine discharged from the urethral opening into the reservoir, and to have the urine withdrawn from the reservoir via the outlet (col 12 lines 32-34, “is charged urine will not leak from the device but rather will pass out of the Condom (23) then into the Interior Liquid Collection Area (35) and then through the Retro-Fit Assembly (21)”).
Harvie does not disclose the fluid impermeable layer defining at least one vacuum relief opening, instead the sump includes at least one vacuum relief opening (figure 6, retro-fit assembly housing air holes)
In the same field of endeavor, Fajnsztajn discloses a body (figure 1, 1) including a sheath (col 2 lines 9-10, device is made of thin elastic or elastomeric material, rubber, latex, inherently known as a fluid impermeable material) defining at least one vacuum relief opening (figures 1-3, 6, vent 6, 8, and 9).
Fajnsztajn teaches the body made of elastic or elastomeric material comprising at least one vacuum relief in order prevent backing up of the urine against the penis (col 1 lines 35-42) and further the vent is configured to be close to the urine source, i.e., penis, in order to permit free flow or urine into a receptacle and prevents backing up against the penis (col 1 lines 45-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the vent of Havie to incorporate the teachings of Fajnsztajn and located the at least one vacuum relief opening on the fluid impermeable layer in order to prevents backing up against the penis (as per MPEP 2144.04 VI C, such modification is proper). Furthermore, Applicant has placed no criticality regarding the vacuum relief opening location, simply suggest that the body can define one or more vacuum relief opening ([0053] “the body can define one or more vacuum relief openings”).

    PNG
    media_image1.png
    427
    659
    media_image1.png
    Greyscale

Regarding Claim 2 , Harvie, as modified by Fajnsztajn, teaches the assembly according to Claim 1.
Harvie further discloses a sealing flange (figure 2, adhesive ring 24 on Condom Catheter (2) which is consistent with the hydro-block air vent condom catheter (23) as set forth above) coupled to the fluid impermeable layer at (col 8 line 9, “Adhesive Rings (24) disposed around the device”) or near the open proximal end thereof, the sealing flange having an opening therethrough with a peripheral edge of the opening configured to seal around the shaft of the user's penis disposed therethrough  (col 8 lines 9-10 “Adhesive Rings (24) disposed around the device to aid in maintaining the device securely sealed on a user's penis wherein the Hydro-Block Air Vent Condom Catheter (1)”).
Regarding Claim 5 , Harvie, as modified by Fajnsztajn, teaches the assembly according to Claim 1.
	Harvie further discloses wherein the body is generally cylindrical (see figures 7-10, illustrating the body is generally cylindrical shape and also col 10 lines 65-67, “which is placed over the shaft of the penis proximally to the glans of the penis and attached thereto” which also suggest that the condom would shape accordance with shape of penis indicating it is generally cylindrical).
	Regarding Claim 6, Harvie, as modified by Fajnsztajn, teaches the assembly according to Claim 1.
Harvie further discloses the body includes a ring (figure 2, adhesive ring 24) and the sheath (the layer of  condom catheter 2 as shown figure 2).
Regarding Claim 10, Harvie, as modified by Fajnsztajn, teaches the assembly according to Claim 1.
Harvie further discloses	a fluid receptacle (col 14 lines 9-10, “User Selected Pump Means (36) (such as the AMXD Max urine disposal pump) with collection or disposal means” see figure 9, user selected pump means 36) fluidly coupled to the fluid outlet (see figure 9, user selected pump means is fluidly coupled to retro-fit assembly 21).
Regarding Claim 11 , Harvie, as modified by Fajnsztajn, teaches the assembly according to Claim 1.
Harvie further discloses a source of vacuum (figure 9, user selected pump means 36) fluidly coupled to the fluid outlet (see figure 9, user selected pump means 36 is fluidly coupled to retro-fit assembly 21).
Regarding Claim 21, Harvie discloses a method, comprising:
Disposing a urine collecting assembly (figures 3-10, hydro-block air vent condom catheter 22) in operative relationship with a urethral opening of a user (col 13 lines 14-18, “In the Retro Fit Embodiment of the Hydro-Block Air Vent Condom Catheter (22) the device is held in place on the user's penis by means of the Condom (23) which is placed over the shaft of the penis proximally to the glans of the penis and attached thereto”), the urine collecting assembly including:
a body (figure 7, condom 23) defining an open proximal end (Examiner’s annotated figure, proximal end) and a distal end (Examiner’s annotated figure , distal end), the body including a sheath (layer of condom 23) including a fluid impermeable layer (col 11 lines 60-62, Condom (23) and then will adhere the device to the shaft of the penis proximally to the glans of the penis forming a fluid tight seal” indicating the material of Condom is fluid impermeable).
A sump (figure 7, retro fit assembly 21) attached to at least the fluid impermeable layer of the sheath, wherein the sump is distinct from the sheath (referring figure 8, retro fit assembly 21 is attached to the layer of condom 23 and distinct from condom 23).
a fluid reservoir (figure 7, interior liquid collection area 35) within the interior region of the fluid impermeable layer;
a fluid outlet (figure 7,  outlet of drain tube 13) in fluid communication with the reservoir (col 10 lines 35-48, the drain tube is configured to couple to liquid collection area 35 through attachment node 12, and urine from penis collected in the liquid collection area discharge through the drain tube);
the operative relationship includes a user's penis being disposed through the open proximal end and with the urethral opening of the penis disposed within the reservoir (col 13 lines 14-18, “In the Retro Fit Embodiment of the Hydro-Block Air Vent Condom Catheter (22) the device is held in place on the user's penis by means of the Condom (23) which is placed over the shaft of the penis proximally to the glans of the penis and attached thereto”);
receiving urine discharged from the urethral opening in the reservoir (col 12 lines 32-34, “is charged urine will not leak from the device but rather will pass out of the Condom (23) then into the Interior Liquid Collection Area (35)”); and
removing the received urine from the reservoir via the fluid outlet (col 12 lines 32-34, “is charged urine will not leak from the device but rather will pass out of the Condom (23) then into the Interior Liquid Collection Area (35) and then through the Retro-Fit Assembly (21)”);
	Harvie does not disclose the fluid impermeable layer defining at least one vacuum relief opening.
	Fajnsztajn discloses a body (figure 1, 1) including a sheath (col 2 lines 9-10, device is made of thin elastic or elastomeric material, rubber, latex, inherently known as a fluid impermeable material) defining at least one vacuum relief opening (figures 1-3, 6, vent 6, 8, and 9).
Fajnsztajn teaches the body made of elastic or elastomeric material comprising at least one vacuum relief in order prevent backing up of the urine against the penis (col 1 lines 35-42) and further the vent is configured to be close to the urine source, i.e. penis, in order to permit free flow or urine into a receptacle and prevents backing up against the penis (col 1 lines 45-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the vent of Harvie to incorporate the teachings of Fajnsztajn and located the at least one vacuum relief opening on the fluid impermeable layer in order to prevents backing up against the penis (as per MPEP 2144.04 VI C, such modification is proper). Furthermore, Applicant has placed no criticality regarding the vacuum relief opening location, merely suggest that the body can define one or more vacuum relief opening ([0053] “the body can define one or more vacuum relief openings”).
	Regarding Claim 22, Harvie, as modified by Fajnsztajn, discloses the method according to Claim 21. 
	Harvie further discloses the urine collecting assembly further includes a sealing flange (figure 2, adhesive ring 24 on Condom Catheter 2 which is consistent with the hydro-block air vent condom catheter 23 as set forth above) coupled to the fluid impermeable layer near the open proximal end thereof (col 8 lines 9-10 “Adhesive Rings (24) disposed around the device to aid in maintaining the device securely sealed on a user's penis wherein the Hydro-Block Air Vent Condom Catheter (1)”), the sealing flange having an opening therethrough with a peripheral edge (figure 2, edge of adhesive ring 24); wherein the operative relationship includes the user's penis being disposed through the opening in the sealing flange in sealing relationship with the peripheral edge of the opening (col 8 lines 9-10 “Adhesive Rings (24) disposed around the device to aid in maintaining the device securely sealed on a user's penis).
	Regarding Claim 27, Harvie, as modified by Fajnsztajn, discloses the method according to Claim 21.
	Harvie further discloses fluidly coupling the fluid outlet to a source of vacuum (figure 9, user selected pump means 36) to assist in withdrawing the urine from the reservoir via the fluid outlet (col 14 lines 18-22, “User Selected Pump Means (36) (such as the AMXD Max urine disposal pump) with collection or disposal means that is activated thereby and will evacuate the urine from the system”).
Claims 3 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harvie in view of Fajnsztajn and in further view of Sanchez (US 8287508 B1).
Regarding Claim 3, Harvie, as modified by Fajnsztajn, teaches the device according to Claim 1.
Harvie, as modified by Fajnsztajn, discloses a tube (figure 8, drain tube attachment node 16) to define the fluid outlet, a tube body extending toward and beyond the distal end of the body (see figure 8, drain tube attachment node 16 extending toward and beyond from the distal end of condom 23), and a second end configured to be coupled to a source of vacuum (see figure 9, liquid hose 32 which is consistent with drain tube 13 as set forth above illustrates the liquid hose 32 couples drain tube attachment node to pump means 36).
Harvie does not disclose the tube having a first end disposed in the reservoir.
In the same field of endeavor, Sanchez teaches a collecting urine comprises a reservoir (figure 8, container 62), and further comprising a tube (figure 8, urine transfer tube 70) having a first end (see figure 8, end of tube 70 where is disposed within the container 62) disposed in the reservoir (col 6 lines 20-21, a urine-transfer tube 70 inserted through the outlet port 68 can readily extend within the internal chamber 64 to the opposite end 72 of the container 62).
Sanchez provide a urine-transfer tube that inserted within the container and extends to the opposite end of the container in order to void urine from the opposite end when the opposite end 72 of chamber is positioned at a lower elevation than the remainder of the container (col 6 lines 22-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlet of Harvie, as modified by Fajnsztajn, to incorporate the teachings of Sanchez and provide a tube that disposed within the reservoir and extending toward outlet in order to remove urine from the reservoir regardless of its position.
	Regarding Claim 28, Harvie, as modified by Fajnsztajn , teaches the method according to Claim 21.
	Harvie further discloses the urine collecting assembly further includes a tube (figure 8, drain tube attachment node 16) defining the fluid outlet (see figure 5, drain tube attachment node 16 defining fluid channel 29) and a second end spaced from the reservoir (see figure 7, drain tube attachment node 16 extending beyond the reservoir); and further comprising:
	Fluidly coupling the second end of the tube to a fluid receptacle (figure 9, user selected pump means 36 comprises a fluid receptacle supported by col 14 lines 18-22, “User Selected Pump Means (36) (such as the AMXD Max urine disposal pump) and allowing urine withdrawn from the reservoir of the urine collecting assembly via the tube to be received in the fluid reservoir (see figure 9, liquid hose 32 which is consistent with drain tube 13 as set forth above illustrates the liquid hose 32 couples drain tube attachment node to pump means 36).
	Harvie, as modified by Fajnsztajn, does not disclose the tube having a first end disposed in the reservoir.
	Sanchez teaches a collecting urine comprises a reservoir (figure 8, container 62), and further comprising a tube (figure 8, urine transfer tube 70) having a first end (see figure 8, end of tube 70 where is disposed within the container 62) disposed in the reservoir (col 6 lines 20-21, a urine-transfer tube 70 inserted through the outlet port 68 can readily extend within the internal chamber 64 to the opposite end 72 of the container 62).
	Sanchez provide a urine-transfer tube that inserted within the container and extends to the opposite end of the container in order to void urine from the opposite end when the opposite end 72 of chamber is positioned at a lower elevation than the remainder of the container (col 6 lines 22-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlet of Harvie, as modified by Fajnsztajn, to incorporate the teachings of Sanchez and provide a tube that disposed within the reservoir and extending toward outlet in order to remove urine from the reservoir regardless of its position.
Claims 4, 13, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harvie in view of Fajnsztajn  in further view of Ozenne (EP0032138A2).
Regarding Claim 4, Harvie, as modified by Fajnsztajn, teaches the device according to Claim 1.
Harvie, as modified Fajnsztajn, is silent as to the body is formed of at least one polymer
In the same field on endeavor, Ozenne teaches a device is formed of plastic ([0027]).
Ozenne provide a device formed of plastic because plastic is known for the most suitable material that provides rigidity for the urine collection device ([0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of Harvie, as modified by Fajnsztajn, to incorporate the teachings of Ozenne and provide a polymer body in order to provide adequate rigidity. 
Regarding Claim 13, Harvie, as modified by Fajnsztajn, teaches the device according to Claim 1.
Harvie does not discloses further comprising a stabilization accessory configured to have the urine collecting assembly rotatably disposed therein.
Ozenne teaches the device comprising a stabilization accessory (figure 1, first rigid ring 3) configured to have the urine collecting assembly (figure 1, collecting pocket 5 comprising a semi-rigid ring 7) rotatably disposed therein ([0037] and further allows, by a simple rotation of the second ring relative to the first).
Ozenne provide a first rigid ring configured to rotatably hold collecting pocket in order to prevent to cause irritation to the patient who wares it ([0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Harvie, as modified by Fajnsztajn, to incorporate the teachings of Ozenne and provide a stabilization accessory configured to have the urine collecting assembly rotatably disposed therein in order to prevent causing irritation to the patient.
Regarding Claim 23, Harvie , as modified by Fajnsztajn, teaches a method according to Claim 21.
Harvie, as modified by Fajnsztajn, does not teach the device further comprising disposing a stabilization accessory on a region at the user's penis, the stabilization accessory defining an opening that is configured to receive the urine collecting assembly.
Ozenne teaches comprising disposing a stabilization accessory (figure 1, first rigid ring 3) on a region about the user’s penis (see figure 1, the first rigid ring 3 is placed at the user’s penis and also [0015] deformable circular perforation through which the penis passes, as well as a first ring), the stabilization accessory defining an opening that is configured to receive the urine collecting assembly (see figure 2, the first rigid ring 3 comprises a bead 11 which is configured to couple to a semi-rigid ring 7 of collecting pocket 5)
Ozenne provide the first rigid ring in order to removably attach the collection pocket to the region at the user’s penis with adequate sealing (claim 1, second ring (7), semi-rigid, comprising a collar provided with a terminal bead capable of making it snap-fit on the first ring, and [0031] the system is sealed where the second semi-rigid plastic ring is force-fitted onto the first rigid plastic ring). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Harvie, as modified by Fajnsztajn, to incorporate the teachings of Ozenne and provide the stabilization accessory that is configured to attach the urine collecting assembly in order to removably receive the urine collecting assembly while providing adequate sealing.
Regarding Claim 25, Harvie, as modified by Fajnsztajn and Ozenne, teaches a method according to Claim 23.
Harvie further disclose disposing the urine collecting assembly in operative relationship with the urethral opening of a user (col 13 lines 14-18, “In the Retro Fit Embodiment of the Hydro-Block Air Vent Condom Catheter (22) the device is held in place on the user's penis by means of the Condom (23) which is placed over the shaft of the penis proximally to the glans of the penis and attached thereto”)
Harvie, as modified by Fajnsztajn, does not disclose including disposing the urine collecting assembly in the opening of the stabilization accessory.
Ozenne teaches including disposing the urine collecting assembly in the opening of the stabilization accessory (see figure 2, the first rigid ring 3 comprises a bead 11 which is configured to couple to a semi-rigid ring 7 of collecting pocket 5).
Ozenne provides a method disposing the urine collecting assembly in the opening of the stabilization accessory in order to irremovably attach the collection pocket to the region at the user’s penis with adequate sealing (claim 1, second ring (7), semi-rigid, comprising a collar provided with a terminal bead capable of making it snap-fit on the first ring, and [0031] the system is sealed where the second semi-rigid plastic ring is force-fitted onto the first rigid plastic ring). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Harvie, as modified by Fajnsztajn, to incorporate the teachings of Ozenne and provide the stabilization accessory that is configured to receive the urine collecting assembly in order to removably attach the urine collecting assembly while providing adequate sealing.
Regarding Claim 26, Harvie, as modified by Fajnsztajn and Ozenne, teaches a method according to Claim 25.
Harvie does not disclose the method comprising, responsive to the user moving, rotating the urine collecting assembly in the opening of the stabilization accessory.
Ozenne teaches responsive to the user moving ([0037] “rotation of the second ring” rotation could be done by any mean including its user), rotating the urine collecting assembly in the opening of the stabilization accessory ([0037] rotation of the second ring relative to the first ring).
Ozenne provides a method that allows rotation of the second ring by user in order to in order to prevent to cause irritation to the patient who wares it ([0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Harvie, as modified by Fajnsztajn, to incorporate the teachings of Ozenne and provide a method comprising rotating the urine collecting assembly in the opening of the stabilization accessory responsive to the user moving in order to prevent causing irritation to the patient. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harvie in view of Fajnsztajn and in further view of Heyman (US 20150209194 A1).
Regarding Claim 7, Harvie, as modified by Fajnsztajn, teaches the device according to Claim 6.
Harvie, as modified by Fajnsztajn, does not disclose wherein the sheath includes a fluid impermeable layer, a one-way fluid movement fabric, and a porous layer between the fluid impermeable layer and the one-way fluid movement fabric.
	In the same field of endeavor, Heyman teaches a hygienic article comprises the sheath (figure 10, hygienic article 10) includes a fluid impermeable layer (figure 9, third layer 46, [0077] The third layer 46 is the outermost layer and is a water resistant, water proof, or water impermeable surface), a one-way fluid movement fabric (figure 9, first layer 42, [0077] the first layer 42 is a water permeable surface that provides wicking action to draw liquid from the body towards the second layer), and a porous layer (figure 48, absorbent core 48) between the fluid the fluid impermeable layer and the one-way fluid movement fabric (see figure 9, absorbent core 48 is disposed between the first layer 42 and the third layer 46).
	Heyman provides a hygienic article that comprises first and second layers and absorbent core to provide wicking action to draw liquid from the body toward the absorbent layer while preventing liquid from leaking from the article ([0077]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sheath of Harvie, as modified by Fajnsztajn, to incorporate the teachings of Heyman and provide the sheath comprising a fluid impermeable layer, a one-way fluid movement fabric and a porous layer between them in order to properly capture the fluid while preventing leaking from the sheath.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harvie in view of Fajnsztajn and in further view of Dirico (US 20070149935 A1).
Regarding Claim 8, Harvie, as modified by Fajnsztajn, teaches the device according to Claim 1.
Harvie, as modified by Fajnsztajn, does not teach the device further comprising a spray attenuator disposed within the interior region and configured to attenuate spray from a stream of urine discharged from the urethral opening of the user.
In the same field of endeavor, Dirico teaches penis cup (figure 3, 5) comprises a spray attenuator (figure 3, absorptive inner layer 14) disposed within the interior region (figure 3, containment chamber 32) and configured to attenuate spray from a stream of urine discharged from the urethral opening of the user ([0020] The increased thickness of the absorbent layer 14 being toward the proximal end 35 of the shroud 5, and thus in front of the most likely urine spray direction, provides increased effectiveness in preventing urine dispersal throughout the containment chamber 32.).
Dirico provides increased thickness of the absorbent layer being toward the proximal end of the shroud in order to prevent urine dispersal throughout the containment chamber ([0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the urine collecting assembly of Harvie, as modified by Fajnsztajn, to incorporate the teachings of Dircio and provide a spray attenuator in order to prevent urine dispersal.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harvie in view of Fajnsztajn and Dirico, and in further view of Bester, JR. et al (US 8353886 B2, hereinafter "Bester).
Regarding claim 9, Harvie, as modified by Fajnsztajn and Dirico, teaches the urine collecting assembly according to Claim 8.
Harvie, as modified by Dircio and Fajnsztajn, does not teach the spray attenuator is formed of spun plastic.
In the same field of endeavor, Bester teaches urine collecting device comprising body (figure 1, sleeve) is formed of spun plastic (col 4 lines 54 - col 5 line 1, teaches sleeve is made out of a non-woven fabric of conform material, and any synthetic polymers may be utilized as the melt-spun component of the conform material. Which indicates the sleeve is formed of spun polymer material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the spray attenuator material of Dircio with the non-woven fabric of conform material of Bester since this modification would have been a simple substitution of one known element (spray attenuator material of Dircio) with another (non-woven fabric of conform material of Bester) to obtain predictable results (absorbing fluid) as per MPEP 2143 B. Furthermore, Applicant has placed no criticality regarding the spray attenuator is being formed of spun plastic, simply suggest the inner layer can include, for example, a  spun plastic, or open or closed cell foam ([0071]), and therefore the proposed modification is proper.
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Harvie in view of Fajnsztajn and Ozenne in further view of Jackson (US 4476879 A).
Regarding Claim 24, Harvie as modified by Fajnsztajn and Ozenne, teaches the method according to Claim 23.
Harvie does not disclose disposing the stabilization accessory on a region at the user’s penis includes adhesively coupling a bottom surface of the stabilization accessory to the region at the user’s penis.
Ozenne teaches disposing the stabilization accessory on a region about the user’s penis by a belt (figure 1, belt 1).
Ozenne provides a method disposing the urine collecting assembly in the opening of the stabilization accessory in order to irremovably attach the collection pocket to the region at the user’s penis with adequate sealing (claim 1, second ring (7), semi-rigid, comprising a collar provided with a terminal bead capable of making it snap-fit on the first ring, and [0031] the system is sealed where the second semi-rigid plastic ring is force-fitted onto the first rigid plastic ring). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Harvie, as modified by Fajnsztajn, to incorporate the teachings of Ozenne and provide the stabilization accessory that is configured to receive the urine collecting assembly in order to removably attach the urine collecting assembly while providing adequate sealing.
Harvie, as modified by Fajnsztajn and Ozenne, is still silent as to  adhesively coupling a bottom surface of the stabilization accessory.
Jackson teaches the urine collecting device relatively pertinent to applicant posed problem of collecting urine in detachable urine collection apparatus comprises a mounting plate (figure 2, 14) and a container (figure 2, 11), and the mounting plate is adhesively coupling a bottom surface of the stabilization accessory (col 3 lines 37-38, mounting plate 14 has a mounting surface or pad 41 to which a quick drying adhesive 42 is applied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute the securing means of Harvie, as modified by Fajnsztajn Ozenne, with the quick-drying adhesive of Jackson since this modification would have been a simple substitution of one known element (belt of Ozenne) with another (quick-drying adhesive of Jackson) to obtain predictable results (adhesively coupling a bottom surface of the stabilization accessory) as per MPEP 2143 B Furthermore, Applicant has placed no criticality regarding the attaching the bottom surface of the stabilization accessory with adhesive coupling, ([0119] “disposing the stabilization accessory on a region about the user's penis includes attaching (e.g., using an adhesive) a bottom surface of the stabilization accessory to the region about the user's penis.”) and therefore the proposed modification is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/KAI H WENG/Examiner, Art Unit 3781